Case 8:21-cv-00555-SDM-CPT Document 35 Filed 08/20/21 Page 1 of 2 PagelD 285

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

DALANEA TAYLOR; TAMMY
HEILMAN; DARLENE DEEGAN;
and ROBERT A. JONES IT,

Plaintiffs,

Vv. CASE NO.: 8:21-cv-00555-SDM-CPT

CHRIS NOCCO, in his official
capacity as Pasco County Sheriff,

Defendant,
/

DEFENDANT SHERIFF’S NOTICE OF WITHDRAWL WITHOUT
PREJUDICE OF Dkt. 31 MOTION TO 1) OVERRULE OBJECTIONS TO
INTERROGATORIES BY ALL PLAINTIFFS, AND 2) TO COMPEL
BETTER ANSWERS TO INTERROGATORIES BY PLAINTIFFS TAYLOR
AND DEEGAN

Defendant Sheriff Nocco, by and through undersigned counsel and pursuant to
the Court’s Order of August 13, 2021 (Dkt. 32) hereby withdraws, without prejudice,
his discovery motion at Dkt. 31. Counsel for the parties have conferred at length in
good faith and reached sufficient agreement on the issues presented to render the
relief requested in the motion premature at this time. Issues as to that motion remain
and counsel have scheduled another conference for Monday, August 23, 2021, to

continue to confer on those and other discovery matters prior to the August 26, 2021

status conference.
Case 8:21-cv-00555-SDM-CPT Document 35 Filed 08/20/21 Page 2 of 2 PagelD 286

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 20th day of August, 2021, I electronically
filed the foregoing with the Clerk of the Court by using the CM/ECF system which
will send a notice of electronic filing to the following: Ari S. Bargil, Esquire
(abargil@ij.org), Institute For Justice, 2 8. Biscayne Boulevard, Suite 3180,
Miami, Florida 33131; Joshua A. House, Esquire (jhouse@ij.org) and Caroline
Grace Brothers, Esquire (cgbrothers@ij.org), Institute For Justice, 901 N. Glebe
Road, Suite 900, Arlington, Virginia 22203; and Robert E. Johnson, Esquire

(rjohnson@ij.org), Institute For Justice, 16781 Chagrin Boulevard, Suite 256,

THOMAS W. POULTON, ESQ.
Florida Bar No. 0083798

Email: poulton@debevoisepoulton.com
JEFFREY K. GRANT, ESQ.

Florida Bar No.: 0091197

Email: grant@debevoisepoulton.com
DeBEVOISE & POULTON, P.A.
Lakeview Office Park, Suite 1010
1035 S. Semoran Boulevard

Winter Park, Florida 32792
Telephone: 407-673-5000

Facsimile: 321-203-4304

Attorneys for Defendant Sheriff Nocco

2

Shaker Heights, Ohio 44120.

 
